BV THE COURT.
The replication is certainly double, as either non-payment on the day, or non-acceptance in satisfaction, is an answer to the plea, though perhaps not a legal one; but if not so. both together cannot be. They are perfectly distinct matters, 'and not the component parts of a plea. But, as this determination would require us to decide upon the validity of the bar set up to the plea, which is attended with great difficulty, we think it best to adjourn the cause to the supreme court, upon a disagreement of the judges; which, however, is not real.